                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            LYNCHBURG DIVISION


                                               )
 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )       Case No.6:18-CR-00017-001
                                                )
                                                )   SENTENCING MEMORANDUM
 MUNCIE ROBERT KERSEY                           )   ON BEHALF OF DEFENDANT
                                                )
                                                )
                                                )


        Muncie Kersey is a 44-year old man facing the consequences of the past decade

 of drug use, drug dealing and a cycle of trauma sent spiraling after his girlfriend killed

 herself by gunshot while he was only inches away, unable to save her. That event sent

 him further downward into daily use of meth and he succumbed to the lure of drug

 dealing which became a key part of his life. While he exercised some level of caution

 and discretion as to who he sold to and how he ran his “business” he admits that his

 actions put drugs on the street and that he has spent the last few years being far less than

 the good person he should have been. He now comes before the Court asking that a

 sentence not to exceed the mandatory minimum be imposed. He is ready to face his

 punishment and believes that the minimum sentence, a total of 204 months on both

 counts, is more than sufficient to meet the ends of justice in his case.



                SENTENCING AUTHORITY

        In United States v. Booker, 125 S.Ct. 738 (2005) and its progeny, the Courts have

 determined that the Federal Sentencing Guidelines are effectively advisory rather than



                              Page 1 of 6
Case 6:18-cr-00017-NKM Document 62 Filed 06/15/19 Page 1 of 6 Pageid#: 210
 mandatory. The Sentencing Reform Act, as revised by Booker, “requires a sentencing

 court to consider guidelines ranges, see 18 U.S.C. §3553(a)(4) (Supp.2004), but it permits

 the court to tailor the sentence in light of other statutory concerns as well.”

        The directive of 3553(a) is for sentencing courts to impose a sentence sufficient,

 but not greater than necessary, to comply with the purposes set forth in paragraph 2:

        A. to reflect the seriousness of the offense, to promote respect for the law, and to

            provide just punishment for the offense;

        B. to afford adequate deterrence to criminal conduct;

        C. to protect the public from further crimes of the defendant, and

        D. to provide the defendant with needed educational or vocational training,

            medical care, or other correctional treatment in the most effective manner.

        E. In determining the minimally sufficient sentence 3553(a) further directs the

            sentencing courts to consider the following factors:

        1. the nature and circumstances of the offense and the history and characteristics

            of the defendant;

        2. the kinds of sentences available;

        3. the need to avoid unwarranted sentence disparities among the defendants with

            similar records who have been found guilty of similar conduct, and

        4. the need to provide restitution to any victims of the offense.



            FACTORS IN 18 U.S.C. §3553 (A)

        To address the factors outlined in 18 U.S.C. §3553 (a) the Defendant believes a

 sentence below the guideline range will more than satisfy all of the prongs of the statute.




                              Page 2 of 6
Case 6:18-cr-00017-NKM Document 62 Filed 06/15/19 Page 2 of 6 Pageid#: 211
 Mr. Kersey’s guideline range is 151 months to 188 months on Count 1 of the indictment

 and because of statutory structuring the guideline range on the firearm charge (Count 3)

 is 84 months, which must be ran consecutively. It makes sense to believe that absent the

 mandatory minimums as they affect guideline computation, the overall guideline range

 would have been less. Even so, a sentence of 204 month is a substantial amount of time

 and will put the Defendant behind bars until he is approaching 60 years of age.

        Also, the mandatory minimums will provide a sentence far longer than any term

 of incarceration he has ever been handed in any state court charges and this is his first

 federal criminal conviction. Muncie Kersey was deeply addicted to methamphetamine

 and is in need of a drug rehabilitation program. A sentence of no more than 204 months

 will allow ample time for him to enter and complete such a program, as well as any other

 vocational or work programs which he may undertake. He will be confined for much of

 the portion of his life which would normally be the highly productive years of a person’s

 life. Realistically and statistically, someone coming out of prison at that age will likely be

 at lower odds for re-offending. Thus, another reason not to impose a sentence higher than

 the minimums. A sentence of 204 months would at least allow time for him to re-enter

 the community and spent his last decades with his family and creating a better legacy.




                              Page 3 of 6
Case 6:18-cr-00017-NKM Document 62 Filed 06/15/19 Page 3 of 6 Pageid#: 212
        SENTENCES IMPOSED ON CO-DEFENDANTS

        The Defendant is one of two persons charged in this conspiracy, the other co-

 defendant having been sentenced to 36 months. While there were only two persons in this

 particular indictment, the persons interviewed and the potential witnesses, many of them

 defendants in their own separate cases, constituted a large group of individuals who

 played roles in this conspiracy. Even looking at sentences for those persons, none come

 close to the amount of time that Kersey is facing even with a sentence at the mandatory

 minimum level.



        THE NATURE OF THE DEFENDANT

        Muncie Kersey suffered from the abandonment by his father. He clung to his

 friends, possibly out of the need for connection, and many of those friends had their own

 drug and mental health issues. He, by all accounts, connects deeply with people and

 when his friends or family are hurting he hurts too. When he lost friends to drug

 overdoses, when his marriage fell apart and finally when his girlfriend Amy shot herself

 in his presence he says his world fell apart. At that time the drug use became much

 worse. The buying and selling continued and he was living in the cloak and dagger world

 of trying to make money, trying to stay high and trying to avoid the law. That has all

 come to a close. The issue is how much time in a penal institution does he need to spend

 to atone and to re-align himself.




                              Page 4 of 6
Case 6:18-cr-00017-NKM Document 62 Filed 06/15/19 Page 4 of 6 Pageid#: 213
        A PLAN FOR THE FUTURE

        Despite his situation Muncie Kersey is looking forward. In addition to a grown

 son, he has an infant child who may still be in his teens upon his father’s release from

 prison. He is hopeful that his mom and step-dad will be waiting for him. He wants to

 make constructive use of his time in prison so that he can re-enter the community as a

 sober and mature citizen. .

        CONCLUSION

        For the reasons set forth above, Muncie Kersey respectfully asks this Court to find

 it appropriate and to find that the interests of justice will be served by a sentence of no

 more than 120 months on the drug charge and 84 months on the firearm charge. He is

 asking to be recommended for the Residential Drug Abuse Program and is asking the

 Court to recommend his placement near his family, at a facility in Virginia or West

 Virginia.



                                        Respectfully Submitted


                                       /s/Linda G. Willis
                                       Counsel for Muncie Kersey



 /s/Linda G. Willis_
 Linda G. Willis, Esquire
 307 West Main Street
 Bedford, VA 24523
 540-587-5548 – TEL
 540-587-9139 – FAX
 VSB 32969
 lgwatty@verizon.net




                              Page 5 of 6
Case 6:18-cr-00017-NKM Document 62 Filed 06/15/19 Page 5 of 6 Pageid#: 214
                                   CERTIFICATE


        I, Linda G. Willis, counsel for Muncie Kersey, certify that on the 14th day of
        June, 2019, I electronically filed the foregoing Sentencing Memorandum with the
        Clerk of the Court using the CM-ECF system, which will send notification of
        such filing to R. Andrew Bassford, Assistant United States Attorney.


                                           /s/ Linda G. Willis
                                           LINDA GALE WILLIS, ESQ




                              Page 6 of 6
Case 6:18-cr-00017-NKM Document 62 Filed 06/15/19 Page 6 of 6 Pageid#: 215
